Exhibit 10.3
FORM OF
RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
2010 INDUCEMENT STOCK PLAN


Name of Grantee:            ____________________
No. of Restricted Stock Units:    ____________________    
Grant Date:                ____________________
Pursuant to the Boston Private Financial Holdings, Inc. 2010 Inducement Stock
Plan as amended through the date hereof (the “Plan”), Boston Private Financial
Holdings, Inc. (the “Company”) hereby grants an award of the number of
Restricted Stock Units listed above (an “Award”) to the Grantee named above.
Each Restricted Stock Unit shall relate to one share of Common Stock, par value
$1.00 per share (the “Stock”) of the Company.
By accepting this Award, the Grantee confirms the Grantee’s agreement to all of
the terms and conditions of any agreement between the Grantee and the Company or
any of its subsidiaries that addresses confidentiality obligations and/or
post-employment restrictions on solicitation of employees and customers or
clients. If the Grantee is not a party to any such agreement, by accepting this
Award, the Grantee agrees to the terms and conditions of the Non-Solicitation
and Confidentiality Agreement attached as Exhibit I, hereto (the
“Non-Solicitation Agreement”). The Non-Solicitation Agreement addresses
confidentiality of Company information, post-employment restrictions on
solicitation of employees and customers or clients and other similar matters and
should be reviewed carefully by the Grantee. If this Award is not so accepted
within 30 days of the Grant Date, the Grantee shall forfeit the Award in its
entirety (regardless of whether vested or unvested).
1.    Restrictions on Transfer of Award. This Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any shares of Stock issuable with respect to the Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the Restricted Stock Units have vested as provided in Paragraph 2 of
this Agreement and (ii) shares of Stock have been issued to the Grantee in
accordance with the terms of the Plan and this Agreement.


2.    Vesting of Restricted Stock Units. The Grantee shall have no rights to
this Award unless he or she shall have accepted the Award electronically through
the Company’s Stock Plan Administration System. The restrictions and conditions
in this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an employee of the Company or
a Subsidiary on such Dates. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 1 shall lapse only with respect to the
number of Restricted Stock Units specified as vested on such date.



--------------------------------------------------------------------------------



Number of
Restricted Stock Units Vested
Vesting Date
_____________ (100%)
_______________, 20__



3.    Termination of Employment. Except as otherwise provided in this Paragraph
3, if the Grantee’s employment with the Company and its subsidiaries is
voluntarily or involuntarily terminated for any reason prior to the Vesting
Date, all Restricted Stock Units shall immediately and automatically be
forfeited. Notwithstanding the foregoing, if the Grantee’s employment with the
Company and its subsidiaries is terminated (i) due to the Grantee’s disability
(as determined by the Administrator) or death, all Restricted Stock Units shall
automatically become fully vested, subject to the provisions of the Plan, as of
the date of the Grantee’s termination of employment, or (ii) by the Company
without Cause (as defined below) the Grantee shall be eligible to vest with
respect to a pro-rated portion of the Award, calculated based on (A) the number
of days from the Grant Date through the date of the Grantee’s termination of
employment, divided by (B) the number of days from the Grant Date through the
Vesting Date; provided, however, that if the Grantee is terminated by the
Company without Cause within the 24-month period following a Change of Control
(as defined in the Plan) or Sale Event (as defined in the Plan), all Restricted
Stock Units shall automatically become fully vested, subject to the provisions
of the Plan, as of the date of the Grantee’s termination of employment. The
Administrator’s determination of the reason for termination of the Grantee’s
employment shall be conclusive and binding on the Grantee and his or her
representatives or legatees.


“Cause” means a termination of Grantee’s employment as a result of (i)
conviction of the Grantee of, or plea of guilty or nolo contendere by the
Grantee to, a felony, or (ii) dishonest acts against the Company or any of its
subsidiaries, or (iii) misconduct which is likely to cause financial loss to the
Company or any of its subsidiaries or to cause damage to the business reputation
of the Company or any of its subsidiaries, or (iv) willful or repeated
misconduct or gross neglect constituting bad faith in performing the Grantee’s
duties with the Company, or (v) breach of fiduciary duty involving personal
profit to the Grantee. For purposes of clause (iv), no act, or failure to act,
on the Grantee’s part shall be deemed “willful” unless done, or omitted to be
done, by the Grantee without reasonable belief that the Grantee’s act, or
failure to act, was in the best interest of the Company and any of its
subsidiaries. In the event the Grantee is a party to an employment agreement
with the Company or any subsidiary that contains a different definition of
“cause,” the definition set forth in such other agreement shall be applicable to
the Grantee for purposes of this Agreement and not this definition.
4.    Change of Control. Notwithstanding the provisions of Paragraph 3 above, or
the provisions of any agreement between the Grantee and Company or any
subsidiary that is in effect as of the date hereof, in the event of a Change of
Control or Sale Event prior to the Vesting Date, (i) if, in connection with such
Change of Control or Sale Event, this Award is not assumed or continued by the
successor entity in such Change of Control or Sale Event or substituted with a
new award of such successor (in accordance with the Plan), the Restricted Stock
Units shall automatically become fully vested, subject to the provisions of the
Plan, as of the effective time of such Change of Control or Sale Event, and (ii)
if this Award is assumed or continued by the successor entity in such Change of
Control or Sale Event or substituted with a new award of such successor subject
to the provisions of the Plan, the Restricted Stock Units shall vest in
accordance with Paragraphs 2 and 3 of this Agreement (as applicable), subject,
in each case, to the terms of the Plan.


5.    Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than thirty days after the Vesting Date), the
Company shall (i) issue to the Grantee the number of shares of Stock equal to
the aggregate number of Restricted Stock Units that have vested pursuant to
Paragraphs 2 and 3 of this Agreement on such date and the Grantee shall
thereafter have all the rights of a



--------------------------------------------------------------------------------



stockholder of the Company with respect to such shares, and (ii) pay in cash to
the Grantee an amount equal to the product of (x) the amount of dividends
payable per share of Stock since the Grant Date and (y) the number of Restricted
Stock Units that have vested pursuant to Paragraph 2 of this Agreement on such
date.


6.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.


7.    Tax Withholding. The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Grantee may elect to have,
and the Company shall have the authority to cause, the required minimum tax
withholding obligation satisfied, in whole or in part, by authorizing the
Company to withhold from shares of Stock to be issued or released by the
transfer agent a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due.


8.    Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.


9.    No Obligation to Continue Employment. Neither the Company nor any
subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any subsidiary to
terminate the employment of the Grantee at any time.


10.    Clawback. This Award and any Restricted Stock Units granted hereunder
(and any gains thereon) shall be subject to recovery or “clawback” by the
Company if and to the extent that the vesting of such Restricted Stock Units was
determined or calculated based on materially inaccurate financial statements or
any other material inaccurate performance metric criteria. If the Company or its
subsidiaries terminate the Grantee’s service relationship due to the Grantee’s
gross negligence or willful misconduct (whether or not such actions also
constitute Cause hereunder), which conduct, directly or indirectly results in
the Company preparing an accounting restatement, and/or if the Grantee breaches
any provision of the Non-Solicitation Agreement (or, if applicable, such other
agreement referenced in Paragraph 1 above), any Restricted Stock Units granted
hereunder, whether or not vested, (and any gains thereon) shall be subject to
forfeiture, recovery and “clawback.”


11.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant



--------------------------------------------------------------------------------



Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.


12.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.


BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
By:     ______________________________________________    
Title:
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:
    ________________________            _________________________________________                                    
Grantee’s Signature


Grantee’s name and address:
___________________________________
___________________________________
___________________________________
    
    
    



--------------------------------------------------------------------------------







EXHIBIT I (A): NON-SOLICITATION AND
CONFIDENTIALITY AGREEMENT FOR NON-CALIFORNIA RESIDENTS


I acknowledge that I enter into this Non-Solicitation and Confidentiality
Agreement (the “Agreement”) in connection with an award of restricted stock,
restricted stock units or a grant of a stock option (together, an “Award”) that
is made on or about the date of the proposal of this Agreement, pursuant to the
Boston Private Financial Holdings, Inc. 2010 Inducement Stock Plan or any
subsequent stock option and/or restricted stock plan of Boston Private Financial
Holdings, Inc. (together, the “Plan”) and that I shall forfeit the Award
(whether vested or unvested) if I do not execute this Non-Solicitation and
Confidentiality Agreement (the “Agreement”) within 30 days of the grant date of
the Award.
For purposes of this Agreement, the “Company” refers to Boston Private Financial
Holdings, Inc. (“BPFH”) and any and all of its wholly or partially owned
subsidiaries.
In consideration for my eligibility for any Award, I hereby agree as follows:
1.    Confidential Information. During my employment with the Company and at all
times thereafter, I shall keep secret and retain in strictest confidence, and
shall not disclose or use, other than in the proper performance of my
responsibilities for the Company, any Confidential Information. “Confidential
Information” means any information, whether or not in writing, concerning the
Company’s business or activities that the Company has not released to the
general public. I acknowledge that all Confidential Information is the property
of the Company. I understand that the term “Confidential Information” includes,
but is not limited to financial statements, business plans, document templates,
term sheets, policies and procedures, proprietary training materials, personnel,
board materials and minutes, operations, customer and client lists and
identities, potential customers and clients, vendor lists and agreements,
employees, servicing methods, strategies and strategic planning materials,
analyses, profit margins and other proprietary information in connection with
the Company; provided, however, that Confidential Information shall not include
any information which is generally known to the public or becomes known in the
industry through no wrongful act on my part. Confidential Information also
includes information received in confidence by the Company from its customers,
clients or other third parties.


2.    Return of Confidential Information and Other Property. I shall deliver to
the Company all copies of Confidential Information and other Company property
(which includes but is not limited to any documents, notes or other work product
connected with or derived from my services to or affiliation with the Company,
whether in electronic or paper form) in my possession or control upon the
earlier of a request by the Company or termination of my employment.


3.    Non-Solicitation/Non-Accept.
  
(a)During my employment with the Company, and for the period ending on the first
anniversary of the effective date of my termination of employment with the
Company, I shall not directly or indirectly:


(i)solicit or accept for employment with another employer or employ any person
then, or within the prior six (6) months, employed by the Company, or request,
influence or



--------------------------------------------------------------------------------



advise any person who at the time of such communication is employed by the
Company to leave such employment; or


(ii)influence or advise any business that is or may be competitive with the
business of the Company to employ any person who is employed by the Company; or
 
(iii)solicit or accept any customer or client of the Company to do business with
any person or entity other than the Company or request, induce or advise any
customer or client of the Company to withdraw, curtail, diminish or cease his,
her or its business with the Company.
 
(iv)For purposes of Section 3(a), I understand and acknowledge the following for
purposes of this Agreement:
  
(A)A business is or may be “competitive” with the Company if such business is
engaged in banking, investment management, financial planning, trust
administration or other related financial services;


(B)to “employ” means to perform services as a common law employer or as an
independent contractor for the Company or another person or entity;


(C)if I advise others concerning the process of encouraging a person to become
employed or a customer to do business, I will be considered to have solicited
such person or customer regardless of whether I directly engage in solicitation
of the person;
 
(D)I shall be considered to “accept for employment” or “employ” any person who
becomes employed by another employer if:
  
(1)I advise any bank or other business with which I am affiliated to consider
such person for employment,
 
(2)I participate in any way in the consideration of any such person for
employment, or
 
(3)such person becomes employed in a position in which I supervise such person;
 
(E)I shall be considered to “accept” a customer or client if I perform services
for such customer or client;
  
(F)a “customer or client of the Company” means any person or entity who or which
did business with the Company during my employment with the Company; provided
that, if my employment with the Company is limited exclusively to Boston Private
Bank & Trust Company and its predecessors (the “Bank”), a “customer or client of
the Company” shall be limited to any person or entity who or which did business
with the Bank during my employment with the Bank. for purposes of the
post-employment restrictions in this Section 3.


(b)I hereby acknowledge the necessity of the protection provided to the Company
under this Agreement. I have carefully considered the nature and scope of such
protection. The Company



--------------------------------------------------------------------------------



and I hereby agree that the unique nature of the business of the Company and the
nature of my services for the Company require the protection specified in this
Agreement. The consideration described in this Agreement is sufficient and
adequate to compensate me for agreeing to the restrictions contained herein. I
acknowledge that I can continue to actively pursue my career and earn sufficient
compensation without breaching any of the foregoing restrictions. The period of
the post-employment restrictions in this Agreement is expressly represented and
agreed to be fair, reasonable and necessary.
  
4.    Other Obligations. I represent and warrant to the Company that I am not
under any contract, agreement or restrictive covenant, and have not previously
executed any documents whatsoever with any other person, firm, association, or
corporation, that will, in any manner, prevent me from performing any of the job
duties and responsibilities that may be assigned to me from time to time by the
Company. I also represent and warrant that I will not bring and have not brought
with me to the Company and that I will not use in the course and scope of my
employment with the Company any confidential, proprietary and/or trade secret
materials, documents or information that I obtained from a former employer or
other individual or entity, without the express written authorization of the
pertinent former employer or other individual or entity. I further represent and
warrant that, during my employment with the Company, I will not breach any
obligation or duty to maintain confidential and not to disclose or use that I
may owe to any former employer or other individual or entity, and I agree to
fulfill and comply with any and all such obligations and duties during my
employment by the Company.


5.    Notice to Future Employers and of Future Employment.
  
(a)    I agree that during my employment with the Company and for the period of
one (1) year following the termination of my employment with the Company for any
reason, I will inform each prospective new employer I may have, prior to
accepting employment, of the existence of this Agreement, and I shall provide
each prospective employer with a copy of this Agreement.
  
(b)    I also agree that during my employment with the Company and for the
period of one (1) year following the termination of my employment with the
Company for any reason, I shall notify the Company in writing of any subsequent
engagement, occupation or employment, whether as owner, employee, officer,
director, agent, consultant, independent contractor or the like, and my duties
and responsibilities with respect to any such position.
  
6.    Enforcement and Remedies. I hereby acknowledge that upon my breach of any
of the covenants contained in this Agreement, the Company will suffer
irreparable harm for which the remedy at law will be inadequate, and that an
injunction may be entered against me by any court having jurisdiction,
restraining me from breaching any of the provisions of this Agreement or
continuing the breach of any such provisions, without the necessity of posting a
bond. Resort to such equitable relief shall not be construed to be a waiver by
the Company of any other rights or remedies that the Company may have to recover
damages or other relief. In addition, if the Company prevails in an action to
enforce this Agreement, I shall compensate the Company for its reasonable
attorneys’ fees and related expenses incurred in enforcing this Agreement.


7.    At-Will Employment. It is my understanding that the Company or I may
terminate my employment at any time, with or without cause; provided that if I
have entered into or in the future enter into a separate written and fully
executed employment agreement that expressly provides for employment on other
than an at-will basis, my employment status pursuant to such agreement shall
supersede the foregoing acknowledgment of at-will employment.





--------------------------------------------------------------------------------



8.    Amendment or Modification. This Agreement may not be changed or amended
except in writing signed by myself and the Company.


9.    Severability. All provisions, terms, conditions, paragraphs, agreements
and covenants (“Provisions”) contained in this Agreement are severable and, in
the event any one of them shall be held to be invalid, this Agreement shall be
interpreted as if such Provision was not contained herein, and such
determination shall not otherwise affect the validity of any other Provision.


10.    Survival and Assignment by the Company. The Company may assign the rights
given to it in this Agreement, and this Agreement shall survive any sale of
assets, merger, consolidation, or other change in corporate structure. I
understand that my obligations under this Agreement will continue in accordance
with its express terms regardless of any changes in my title, position, duties,
salary, compensation or benefits or other terms and conditions of employment or
any transfer between Company entities and that no such changes shall constitute
a termination of my employment. I also acknowledge that provisions of this
Agreement shall continue in effect following the termination of my employment as
specified above. Notwithstanding the foregoing, if my employment terminates
without Cause upon or following a Change of Control or a Sale Event, my
obligations under Section 3 (“Non-Solicitation/Non-Accept”) shall no longer be
in effect. For purposes of this Agreement, (i) a termination without “Cause”
shall have the same meaning as a Job Elimination, as that term is defined in the
BPFH Severance Pay Plan as in effect on the date of this Agreement; and (ii) the
terms “Change of Control” and “Sale Event” shall have the same meanings as set
forth in the Plan.


11.    Waiver. The waiver by the Company of any breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach of such
provision or the breach of any other provision contained in this Agreement.


12.    Governing Law. This Agreement shall be construed in accordance with and
governed by the substantive laws of the Commonwealth of Massachusetts without
regard to conflict of law provisions.


13.    Knowledge of Rights and Duties. I have carefully reviewed and completely
read all of the provisions of this Agreement and understand my rights, duties,
obligations and responsibilities under this Agreement. I acknowledge that I am
knowingly and voluntarily entering into this Agreement.



--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
shown below.


____________________________________    Martha T. Higgins, Executive Vice
President
EMPLOYEE (Print Name)
FOR THE COMPANY (Print name, title & employer)

        
        
____________________________________    ____________________________________
Signature                        Signature




DATE: ____________________________



--------------------------------------------------------------------------------





EXHIBIT I (B): NON-SOLICITATION AND
CONFIDENTIALITY AGREEMENT (FOR CALIFORNIA RESIDENTS ONLY)


I acknowledge that I enter into this Non-Solicitation and Confidentiality
Agreement (the “Agreement”) in connection with an award of restricted stock,
restricted stock units or a grant of a stock option (together, an “Award”) that
is made on or about the date of the proposal of this Agreement, pursuant to the
Boston Private Financial Holdings, Inc. 2010 Inducement Stock Plan or any
subsequent stock option and/or restricted stock plan of Boston Private Financial
Holdings, Inc. (together, the “Plan”) and that I shall forfeit the Award
(whether vested or unvested) if I do not execute this Non-Solicitation and
Confidentiality Agreement (the “Agreement”) within 30 days of the grant date of
the Award.
For purposes of this Agreement, the “Company” refers to Boston Private Financial
Holdings, Inc. (“BPFH”) and any and all of its wholly or partially owned
subsidiaries.
In consideration for my eligibility for any Award, I hereby agree as follows:
1.    Confidential Information. During my employment with the Company and at all
times thereafter, I shall keep secret and retain in strictest confidence, and
shall not disclose or use, other than in the proper performance of my
responsibilities for the Company, any Confidential Information. “Confidential
Information” means any information, whether or not in writing, concerning the
Company’s business or activities that the Company has not released to the
general public. I acknowledge that all Confidential Information is the property
of the Company. I understand that the term “Confidential Information” includes,
but is not limited to financial statements, business plans, document templates,
term sheets, policies and procedures, proprietary training materials, personnel,
board materials and minutes, operations, customer and client lists and
identities, potential customers and clients, vendor lists and agreements,
employees, servicing methods, strategies and strategic planning materials,
analyses, profit margins and other proprietary information in connection with
the Company; provided, however, that Confidential Information shall not include
any information which is generally known to the public or becomes known in the
industry through no wrongful act on my part. Confidential Information also
includes information received in confidence by the Company from its customers,
clients or other third parties.


2.    Return of Confidential Information and Other Property. I shall deliver to
the Company all copies of Confidential Information and other Company property
(which includes but is not limited to any documents, notes or other work product
connected with or derived from my services to or affiliation with the Company,
whether in electronic or paper form) in my possession or control upon the
earlier of a request by the Company or termination of my employment.
 
3.    Non-Solicitation. During my employment with the Company, and for the
period ending on the first anniversary of the effective date of my termination
of employment with the Company, I shall not, directly or indirectly, solicit any
person then, or within the prior six (6) months, employed by the Company, or
request, influence or advise any person who at the time of such communication is
employed by the Company to leave such employment.
 
4.    Other Obligations. I represent and warrant to the Company that I am not
under any contract, agreement or restrictive covenant, and have not previously
executed any documents whatsoever with any other person, firm, association, or
corporation, that will, in any manner, prevent me from performing any of the job
duties and responsibilities that may be assigned to me from time to time by the



--------------------------------------------------------------------------------



Company. I also represent and warrant that I will not bring and have not brought
with me to the Company and that I will not use in the course and scope of my
employment with the Company any confidential, proprietary and/or trade secret
materials, documents or information that I obtained from a former employer or
other individual or entity, without the express written authorization of the
pertinent former employer or other individual or entity. I further represent and
warrant that, during my employment with the Company, I will not breach any
obligation or duty to maintain confidential and not to disclose or use that I
may owe to any former employer or other individual or entity, and I agree to
fulfill and comply with any and all such obligations and duties during my
employment by the Company.


5.    Notice to Future Employers. I agree that during my employment with the
Company and for the period of one (1) year following the termination of my
employment with the Company for any reason, I will inform each prospective new
employer I may have, prior to accepting employment, of the existence of this
Agreement, and I shall provide each prospective employer with a copy of this
Agreement. I also agree that the Company has the right to independently contact
any potential or actual future employer of mine to notify the future employer of
my obligations under this Agreement and provide such future employer with a copy
of this Agreement.


6.    Enforcement and Remedies. I hereby acknowledge that upon my breach of any
of the covenants contained in this Agreement, the Company will suffer
irreparable harm for which the remedy at law will be inadequate, and that an
injunction may be entered against me by any court having jurisdiction,
restraining me from breaching any of the provisions of this Agreement or
continuing the breach of any such provisions, without the necessity of posting a
bond. Resort to such equitable relief shall not be construed to be a waiver by
the Company of any other rights or remedies that the Company may have to recover
damages or other relief. In addition, if the Company prevails in an action to
enforce this Agreement, I shall compensate the Company for its reasonable
attorneys’ fees and related expenses incurred in enforcing this Agreement.


7.    At-Will Employment. It is my understanding that the Company or I may
terminate my employment at any time, with or without cause; provided that if I
have entered into or in the future enter into a separate written and fully
executed employment agreement that expressly provides for employment on other
than an at-will basis, my employment status pursuant to such agreement shall
supersede the foregoing acknowledgment of at-will employment.


8.    Amendment or Modification. This Agreement may not be changed or amended
except in writing signed by myself and the Company.


9.    Severability. All provisions, terms, conditions, paragraphs, agreements
and covenants (“Provisions”) contained in this Agreement are severable and, in
the event any one of them shall be held to be invalid, this Agreement shall be
interpreted as if such Provision was not contained herein, and such
determination shall not otherwise affect the validity of any other Provision.


10.    Survival and Assignment by the Company. The Company may assign the rights
given to it in this Agreement, and this Agreement shall survive any sale of
assets, merger, consolidation, or other change in corporate structure. I
understand that my obligations under this Agreement will continue in accordance
with its express terms regardless of any changes in my title, position, duties,
salary, compensation or benefits or other terms and conditions of employment or
any transfer between Company entities and that no such changes shall constitute
a termination of my employment. I also acknowledge that provisions of this
Agreement shall continue in effect following the termination of my employment as
specified above. I also acknowledge that provisions of this Agreement shall
continue in effect following



--------------------------------------------------------------------------------



the termination of my employment as specified above. Notwithstanding the
foregoing, if my employment terminates without Cause upon or following a Change
of Control or a Sale Event, my obligations under Section 3 (“Non-Solicitation”)
shall no longer be in effect. For purposes of this Agreement, (i) a termination
without “Cause” shall have the same meaning as a Job Elimination, as that term
is defined in the BPFH Severance Pay Plan as in effect on the date of this
Agreement; and (ii) the terms “Change of Control” and “Sale Event” shall have
the same meanings as set forth in the Plan.


11.    Waiver. The waiver by the Company of any breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach of such
provision or the breach of any other provision contained in this Agreement.
  
12.    Governing Law. This Agreement shall be construed in accordance with and
governed by the substantive laws of the State of California without regard to
conflict of law provisions.


13.    Knowledge of Rights and Duties. I have carefully reviewed and completely
read all of the provisions of this Agreement and understand my rights, duties,
obligations and responsibilities under this Agreement. I acknowledge that I am
knowingly and voluntarily entering into this Agreement.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
shown below.


_________________________________        Martha T. Higgins, Executive Vice
President
EMPLOYEE (Print Name)
FOR THE COMPANY (Print name, title & employer)



___________________________________        ____________________________________
Signature                        Signature




DATE:_____________________________





